Exhibit 10.1
 
GREENWOOD FINANCIAL INC.


FIRST AMENDMENT
TO DEBTOR-IN-POSSESSION LOAN AGREEMENT




This FIRST AMENDMENT TO DEBTOR-IN-POSSESSION LOAN AGREEMENT (this “Amendment”)
is dated as of June 7, 2010 and entered into by and among GREENWOOD FINANCIAL
INC., a Delaware corporation (“Master Borrower”), ORLEANS HOMEBUILDERS, INC.
(“Parent”), each of the other Subsidiaries of Parent identified on Schedule A
attached hereto as borrowers (together with Master Borrower and Parent, each a
“Borrower” and, collectively, the “Borrowers”), the financial institutions
listed on the signature pages hereof (“Lenders”) and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as administrative agent for Lenders (“Agent”), and is made with
reference to that certain Debtor-in-Possession Loan Agreement dated as of April
21, 2010, by and among Borrowers, the Lenders party thereto and Agent (as
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”).  Capitalized terms used herein without definition shall have
the same meanings herein as set forth in the Loan Agreement.


RECITALS


WHEREAS, Borrowers and Lenders desire to amend the Loan Agreement as
specifically provided for herein; and


WHEREAS, Borrowers, Lenders and Agent deem it advisable to amend the Loan
Agreement as hereinafter provided.


NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:


Section 1.  AMENDMENTS TO THE LOAN AGREEMENT


1.1  Amendments to Article I:  Definitions.


A.  Section 1.1 of the Loan Agreement is hereby amended by adding thereto the
following definitions in proper alphabetical order.


“First Amendment” means that certain First Amendment to Debtor-in-Possession
Loan Agreement dated as of June 7, 2010.


“First Amendment Effective Date” has the meaning assigned to such term in the
First Amendment.


B.  Section 1.1 of the Loan Agreement is hereby further amended by deleting the
definition of Revolving Loan Sublimit and substituting the following therefor:


“Revolving Loan Sublimit” means $25,000,000.
 

--------------------------------------------------------------------------------




1.2  Amendment to Section 2:  Amounts and Terms of the Commitments, Loans,
Letters of Credit and Tri-Party Agreements.


Section 2.1(b)(iii) of the Loan Agreement is hereby amended by deleting it in
its entirety.


1.3  Amendments to Section 3:  Matters Relating to Real Estate.


A.  Section 3.2(a) of the Loan Agreement is hereby amended by deleting it in its
entirety and substituting the following therefor:


B.  “(a)  New Appraisals.  Agent may order (with the Borrowers’ cooperation)
updated appraisals for all Projects and the Borrowers shall (i) respond and
cooperate with any information or document requests made by any appraiser
completing an Appraisal on behalf of the Agent within five (5) Business Days of
such request and (ii) pay any and all appraisal costs of Agent.  Each new
Appraisal shall be ordered and reviewed by the Agent.  The final Appraisal
amount shall be determined by the Agent in accordance with Section 3.2(c).  The
time period for compliance with this Section 3.2(a) as provided in the first
sentence hereof is in lieu of any notice or grace periods contained in this
Agreement or in any other Loan Documents.  Notwithstanding the foregoing, Agent
(x) shall not order further appraisals for Projects after the First Amendment
Effective Date, (y) to the extent an appraisal has been ordered but the
appraisal is not substantially completed (as determined by Agent with agreement
of the Majority Revolving Lenders) as of the First Amendment Effective Date,
Majority Revolving Lenders shall direct the Agent to cancel such appraisals, and
(z) to the extent any appraisal is either substantially complete (as determined
by Agent with agreement of the Majority Revolving Lenders) as of the First
Amendment Effective Date or cannot be cancelled without payment of substantially
all of the costs and expenses that would be paid if the appraisal were to be
completed (as determined by Agent with agreement of the Majority Revolving
Lenders), such appraisal shall be completed and Borrowers shall comply with
their obligation in connection therewith pursuant to clauses (i) and (ii) of
this Section 3.2(a).


1.4  Amendments to Section 6 Affirmative Covenants.


A.  Section 6.15(a) of the Loan Agreement is hereby amended by deleting it in
its entirety and substituting the following therefor:


“(a)   Expenses.


(i) At the end of each calendar week, the aggregate actual disbursements made by
the Borrowers on items in the Budget other than Permitted Critical Vendor
Payments, shall not exceed 125% of the aggregate amount of projected
disbursements for that week other than Permitted Critical Vendor Payments plus
the Excess Variance Amount from the prior week, as set forth in the Budget
(“Excess Variance Amount” being 125% of the cumulative budgeted disbursements
through such period less aggregate cumulative actual disbursements other than
Permitted Critical Vendor Payments); provided that the Excess Variance Amount
shall (i) at no time exceed $3,000,000, and (ii) be reduced to $0 upon the
earlier to occur of (A) delivery, approval and implementation of each updated
Budget, or (B) six weeks after the delivery of the previously delivered Budget.
 
- 2 -

--------------------------------------------------------------------------------



 
(ii) Further, notwithstanding the foregoing, at no time may the outstanding
principal amount of outstanding Revolving Loans (excluding Revolving Loans
resulting from any draw of a Letter of Credit or Tri-Party Agreement) exceed
Revolving Loans projected under the Budget by more than $3,000,000 for more than
five (5) Business Days.”


B.  Section 6.16 of the Loan Agreement is hereby amended by deleting it in its
entirety and substituting the following therefor:


“6.16  Other Actions.  Borrowers shall take the following actions as soon as
reasonably possible, but not later than the following dates, either:  (i) (a)
file their joint disclosure statement and joint plan of reorganization with the
Bankruptcy Court not later than July 13, 2010, (b) obtain court approval of
their joint disclosure statement not later than August 30, 2010, and (c) obtain
confirmation of their plan of reorganization no later than September 28, 2010;
or (ii) (a) file its motion under Bankruptcy Code Section 363(b) to sell
substantially all assets and approve bidding procedures no later than August 12,
2010, (b) obtain court approval of bidding procedures for such sale not later
than September 1, 2010, (c) conduct an auction of all or substantially all of
the Borrowers’ assets not later than October 5, 2010; (d) obtain court approval
of such sale to the successful bidder not later than October 6, 2010; and (e)
close sales transaction and receipt of Lenders of sale proceeds not later than
October 18, 2010.  Notwithstanding the foregoing, the aforementioned dates may
be extended by thirty (30) days at the discretion of the Majority Revolving
Lenders.


1.5  Amendments to Section 7: Negative Covenants.


A.  Section 7.13 of the Loan Agreement is hereby amended by deleting the
reference to “Agent and Majority Revolving Lenders” in clause (i) thereof and
substituting “Majority Revolving Lenders or Agent at the direction of Majority
Revolving Lenders” therefor.


B.  Section 7.20 of the Loan Agreement is hereby amended by deleting it in its
entirety and substituting the following therefor:


“7.20  Construction.  The Borrowers shall not initiate, begin or continue
construction of any Lots or Units (including attached Units) that, as of the
Petition Date, the Borrowers have not made significant progress in the
construction of such Lot or Unit beyond the completion of stage 2 (foundation
and footing complete); provided, however, that the Majority Revolving Lenders
may consent (which consent shall be in writing and may be by e-mail to the CRO
and Agent) in their discretion to the construction of such Lots or Units,
subject to the Borrowers’ delivery to Agent and Majority Revolving Lenders of a
schedule, in a form reasonably satisfactory to the Majority Revolving Lenders,
describing the Lots or Units that the Borrowers seek to construct. The Lots and
Units upon which construction may occur as of the First Amendment Effective Date
are set forth on Schedule 7.20, which schedule may be supplemented by Agent at
the direction of Majority Revolving Lenders (which direction may be made by
e-mail to the CRO and Agent) to include Lots and Units for which construction
has been approved pursuant to this Section 7.20.  The Borrowers shall take
whatever action is required to return such Units or Lots to “finished Lot
status.”
 
- 3 -

--------------------------------------------------------------------------------


 
1.6  Amendments to Section 8: Financial Covenants.


A.  Section 8.2 of the Loan Agreement is hereby amended by deleting it in its
entirety and substituting “Intentionally Omitted” therefor.


B.  Section 8.3 of the Loan Agreement is hereby amended by deleting the
reference to $5,000,000 and substituting $7,500,000 therefor.


1.7  Amendments to Section 10: Remedies.


The first sentence of Section 10.10 of the Loan Agreement is hereby amended by
deleting such sentence in its entirety and substituting the following therefor:


“In the event that there shall occur a sale of the Collateral outside of a sale
in the ordinary course of business (regardless of whether an Event of Default
has occurred), whether the sale shall occur within the Bankruptcy Cases pursuant
to the Bankruptcy Code or under Article 9 of the Uniform Commercial Code or
otherwise, each Borrower and Lender hereby agrees that the Agent may credit bid
the Indebtedness, or any portion thereof, on behalf of the Lenders.  Any credit
bid of the Indebtedness or any portion thereof shall be in the sole discretion
of the Majority Revolving Lenders, and the Agent shall submit any credit bid as
directed by the Majority Revolving Lenders; provided, however, that Requisite
Revolving Lenders shall approve in advance the maximum dollar amount of any such
credit bid.”


1.8  Amendments to Section 9: Agent.


Section 11.9 is hereby amended by deleting the reference to “$1,000,000,000”
therein and substituting “$250,000,000” therefor.


1.9  Amendments to Section 12: Miscellaneous.


Section 12.15(a)(1) is hereby amended by deleting it in its entirety and
substituting the following therefor:


“(i)  The Borrowers shall pay (i) all reasonable out of pocket expenses
(including all accrued and unpaid fees and expenses) incurred by (x) the Agent
and its Affiliates, and (y) any single Lender designated by Majority Revolving
Lenders and such Lender’s Affiliates (such Lender and its Affiliates
collectively, the “Contributing Lender”) (including the reasonable legal fees,
charges and disbursements of counsel for the Agent and the Contributing Lender),
and shall pay all fees and time charges and disbursements for attorneys who may
be employees of the Agent and the Contributing Lender, in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery, and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out of pocket
expenses (including all accrued and unpaid expenses) incurred by the issuer in
connection with the issuance, amendment, renewal or extension of any letter of
Credit or Tri-Party Agreement or any demand for payment thereunder and (iii) all
out of pocket expenses (including all accrued and unpaid expenses) incurred by
the Agent, the Contributing Lender, or the Issuer (including fees, charges and
disbursements of any counsel for the Agent, the Contributing Lender or the
Issuer), and shall pay all fees and time charges for attorneys who may be
employees for the Agent, the Contributing Lender or the Issuer (including all
accrued and unpaid fees, charges and disbursements), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit or Tri-Party Agreements
issued hereunder, including all such out of pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans, Letters of
Credit or Tri-Party Agreements.”
 
- 4 -

--------------------------------------------------------------------------------


 
Section 2.  CONDITIONS TO EFFECTIVENESS


Section 1 of this Amendment shall become effective only upon the satisfaction of
all of the following conditions precedent (the date of satisfaction of such
conditions being referred to herein as the “First Amendment Effective Date”):


A.  On or before the First Amendment Effective Date, Borrowers shall deliver to
Lenders (or to Agent for Lenders with sufficient originally executed copies,
where appropriate, for each Lender) the following, each, unless otherwise noted,
dated the First Amendment Effective Date:


1.  An incumbency and signature certificate (dated as the date of this
Agreement) of the Secretaries, general partners, managers or members (as
appropriate) of each Borrower, certifying the names and true signatures of the
officers or other authorized Persons of each Borrower authorized to sign this
Amendment;


2.  Written notice from the CRO requesting an increase of the Revolving Loan
Sublimit to $25,000,000, which the parties hereto acknowledge was delivered
prior to the date hereof; and


3.  Copies of this Amendment executed by each Borrower.


B.  Agent and Majority Revolving Lenders shall have executed this Amendment.


C.  Borrowers shall have paid to Agent, all of Agent’s outstanding expenses
under the Loan Documents.


Section 3.  BORROWERS’ REPRESENTATIONS AND WARRANTIES


In order to induce Lenders to enter into this Amendment and to amend the Loan
Agreement in the manner provided herein, each Borrower represents and warrants
to each Lender that the following statements are true, correct and complete:


A.  Corporate Power and Authority.  Each Borrower has all requisite power and
authority to enter into this Amendment and to carry out the transactions
contemplated by, and perform its obligations under, the Loan Agreement as
amended by this Amendment (the “Amended Agreement”).
 
- 5 -

--------------------------------------------------------------------------------


 
B.  Authorization of Agreements.  The execution and delivery of this Amendment
and the performance of the Amended Agreement have been duly authorized by all
necessary corporate, partnership or limited liability company action, as
appropriate, on the part of each Borrower.


C.  No Conflict.  The execution and delivery by each Borrower of this Amendment
and the performance by each Borrower of the Amended Agreement do not and will
not (i) require any consent or approval of the shareholders, partners or members
of any such entity not already obtained; (ii) contravene such entity’s
Organizational Documents; (iii) violate any provision of or cause or result in a
breach of or constitute a default under any law, rule, regulation (including,
without limitation, Regulation U of the Board of Governors of the Federal
Reserve System), order, writ, judgment, injunction, decree, determination, or
award presently in effect having applicability to such entity; (iv) cause or
result in a breach of or constitute a default under any indenture or loan or
credit agreement or any other agreement, lease, or instrument to which such
entity is a party or by which it or its properties may be bound or affected; (v)
cause or result in or require the creation or imposition of any Lien upon or
with respect to any of the properties now owned or hereafter acquired by such
Borrower except as contemplated by the Amended Agreement and the Loan Documents;
or (vi) violate any provision of any indenture, agreement, or other instrument
to which any Borrower or any of their respective properties or assets are bound,
and will not be in conflict with, result in a breach of, or constitute (with due
notice and/or lapse of time) a default under any such indenture, agreement, or
other instrument, or result in the creation or imposition of any lien, charge,
or encumbrance of any nature whatsoever upon any of said properties or assets.


D.  Governmental Consents.  The execution and delivery by each Borrower of this
Amendment and the performance by each Borrower of the Amended Agreement do not
and will not require any authorization, consent, approval, license or exemption
of, or any registration, qualification, designation, declaration or a filing
with any court or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, except as have been obtained.


E.  Binding Obligation.  This Amendment has been duly executed and delivered by
each Borrower and this Amendment and the Amended Agreement are the legally valid
and binding obligations of such Borrower, enforceable against such Borrower in
accordance with their respective terms, except as may be limited by applicable
bankruptcy, insolvency, and other similar laws affecting creditors’ rights
generally.


F.  Incorporation of Representations and Warranties From Loan Documents.  After
giving effect to this Amendment, the representations and warranties contained in
each Loan Document are and will be true, correct and complete in all material
respects on and as of the First Amendment Effective Date to the same extent as
though made on and as of that date, except to the extent such representations
and warranties specifically relate to an earlier date, in which case they were
true, correct and complete in all material respects on and as of such earlier
date.
 
- 6 -

--------------------------------------------------------------------------------


 
G.  Absence of Default.  After giving effect to this Amendment, no event has
occurred and is continuing or will result from the consummation of the
transactions contemplated by this Amendment that would constitute an Event of
Default.


Section 4.  MISCELLANEOUS


A.  Reference to and Effect on the Loan Agreement and the Other Loan Documents.


1.  On and after the First Amendment Effective Date, each reference in the Loan
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import referring to the Loan Agreement, and each reference in the Loan Documents
to the “Loan Agreement”, “thereunder”, “thereof’ or words of like import
referring to the Loan Agreement shall mean and be a reference to the Amended
Agreement.


2.  Except as specifically amended by this Amendment, the Loan Agreement and the
other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.


3.  The execution, delivery and performance of this Amendment shall not, except
as expressly provided herein, constitute a waiver of any provision of, or
operate as a waiver of any right, power or remedy of Agent or any Lender under,
the Loan Agreement or any of the other Loan Documents, or serve to effect a
novation of the Indebtedness.


B.  Fees and Expenses.  Borrowers acknowledge that all costs, fees and expenses
as described in Section 12.15 of the Amended Agreement incurred by Agent,
Contributing Lender, and their counsel with respect to this Amendment and the
documents and transactions contemplated hereby shall be for the account of
Borrowers.


C.  Headings.  Section and subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.


D.  Applicable Law.  THIS AMENDMENT SHALL IN ALL RESPECTS BE GOVERNED BY THE
LAWS OF THE COMMONWEALTH OF PENNSYLVANIA.


E.  Counterparts; Effectiveness.  This Amendment may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed an original, but all
such counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.  Any facsimiled, electronically transmitted, or photocopied
signatures hereto shall be deemed original signatures hereto, all of which shall
be equally valid.  This Amendment (other than the provisions of Sections 1
hereof, the effectiveness of which is governed by Section 2 hereof) shall become
effective upon the execution of a counterpart hereof by Borrowers, Agent and
Majority Revolving Lenders and receipt by Borrowers and Agent of written or
telephonic notification of such execution and authorization of delivery thereof.


[The remainder of page intentionally left blank.]


- 7 -

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.


Master Borrower:
Greenwood Financial Inc., a Delaware corporation
       
By:
Lawrence J. Dugan
 
Name: 
Lawrence J. Dugan
 
Title:
Vice President





Corporate Borrowers:
Community Management Service Group, Inc.
 
OHB Homes, Inc.
 
OHI Financing, Inc.
 
Orleans Arizona, Inc.
 
Orleans Corporation
 
Orleans Corporation of New Jersey
 
Orleans Construction Corp.
 
Parker & Lancaster Corporation
 
Parker & Orleans Homebuilders, Inc.
 
Sharp Road Farms, Inc.




 
By:
Lawrence J. Dugan
 
Name:
Lawrence J. Dugan
 
Title:
Vice President



Limited Liability Company
 
Borrowers:
Masterpiece Homes, LLC
 
OHI PA GP, LLC
 
OPCNC, LLC
 
Orleans at Bordentown, LLC
 
Orleans at Cooks Bridge, LLC
 
Orleans at Covington Manor, LLC
Orleans at Crofton Chase, LLC
 
Orleans at East Greenwich, LLC
   
Orleans at Elk Township, LLC
 
Orleans at Evesham, LLC
 
Orleans at Hamilton, LLC
 
Orleans at Harrison, LLC
 
Orleans at Hidden Creek, LLC
 
Orleans at Jennings Mill, LLC
 
Orleans at Lambertville, LLC
 
Orleans at Lyons Gate, LLC
 
Orleans at Mansfield, LLC
 
Orleans at Maple Glen, LLC

 
[Borrowers’ signatures continued on the following page]
 
 
Signature Page to First Amendment to Debtor-In-Possession Loan Agreement

--------------------------------------------------------------------------------


 

 
Orleans at Meadow Glen, LLC
 
Orleans at Millstone, LLC
 
Orleans at Millstone River Preserve, LLC
 
Orleans at Moorestown, LLC
 
Orleans at Tabernacle, LLC
 
Orleans at Upper Freehold, LLC
 
Orleans at Wallkill, LLC
 
Orleans at Westampton Woods, LLC
 
Orleans at Woolwich, LLC
 
Orleans Arizona Realty, LLC
 
Orleans DK, LLC
 
Parker Lancaster, Tidewater, L.L.C.
 
RHGP, LLC
 
Wheatley Meadows Associates, LLC




 
By:
Lawrence J. Dugan
 
Name:
Lawrence J. Dugan
 
Title:
Vice President



Limited Partnership
 
Borrowers:
Brookshire Estates, L.P. (f/k/a Orleans at Brookshire Estates, L.P.)
 
Orleans at Falls, LP
 
Orleans at Limerick, LP
 
Orleans at Lower Salford, LP
 
Orleans at Thornbury, L.P.
 
Orleans at Upper Saucon, L.P.
 
Orleans at Upper Uwchlan, LP
 
Orleans at West Bradford, LP
 
Orleans at West Vincent, LP
 
Orleans at Windsor Square, LP
 
Orleans at Wrightstown, LP
 
Stock Grange, LP




 
By:
OHI PA GP, LLC, sole General Partner
           
By:
Lawrence J. Dugan
   
Name: 
Lawrence J. Dugan
   
Title:
Vice President




 
Orleans RHIL, LP
 
Realen Homes, L.P.
 
By:
RHGP, LLC, sole General Partner
   
By:
Orleans Homebuilders, Inc.,
     
Authorized Member




     
By:
Lawrence J. Dugan
     
Name: 
Lawrence J. Dugan
     
Title:
Vice President

 
[Borrowers’ signatures continued on the following page]
 
 
Signature Page to First Amendment to Debtor-In-Possession Loan Agreement

--------------------------------------------------------------------------------


 


Parent:
Orleans Homebuilders, Inc., a Delaware corporation
       
By:
Lawrence J. Dugan
 
Name:
Lawrence J. Dugan
 
Title:
Vice President

 
 
[Agent’s signature continued on the next page]
 
 
Signature Page to First Amendment to Debtor-In-Possession Loan Agreement

--------------------------------------------------------------------------------


 
Agent:
Wells Fargo Bank, National Association
       
By:
Nathan R. Rantala
 
Name:
Nathan R. Rantala
 
Title:
Director





[Lenders’ signature continued on the next page]
 
 
Signature Page to First Amendment to Debtor-In-Possession Loan Agreement

--------------------------------------------------------------------------------


 
ACCEPTED AND AGREED TO THIS
7thh DAY OF JUNE, 2010:

 
BANK OF AMERICA, N.A., as
 
x Revolving Lender, Tranche 1 Term Lender and Tranche 2 Term Lender
 
x Tranche 1 Term Lender
 
By:
Meredith L. Reynolds
   
Name:
Meredith L. Reynolds
   
Title:
Vice President

 
 
Signature Page to First Amendment to Debtor-In-Possession Loan Agreement

--------------------------------------------------------------------------------





 
STRATEGIC VALUE PARTNERS, as
 
x Revolving Lender, Tranche 1 Term Lender and Tranche 2 Term Lender
 
□ Tranche 1 Term Lender
 
By:
James L. Varley
   
Name:
James L. Varley
   
Title:
Authorized Signature

 
 
Signature Page to First Amendment to Debtor-In-Possession Loan Agreement

--------------------------------------------------------------------------------


 
Schedule A  -  Schedule of Borrowers


Master Borrower:
Greenwood Financial Inc., a Delaware corporation
   
Corporate Borrowers:
Community Management Service Group, Inc.
 
OHB Homes, Inc.
 
OHI Financing, Inc.
 
Orleans Arizona, Inc.
 
Orleans Corporation
 
Orleans Corporation of New Jersey
 
Orleans Construction Corp.
 
Parker & Lancaster Corporation
 
Parker & Orleans Homebuilders, Inc.
 
Sharp Road Farms, Inc.
   
Limited Liability Company
 
Borrowers:
Masterpiece Homes, LLC
 
OHI PA GP, LLC
 
OPCNC, LLC
 
Orleans at Bordentown, LLC
 
Orleans at Cooks Bridge, LLC
 
Orleans at Covington Manor, LLC
Orleans at Crofton Chase, LLC
 
Orleans at East Greenwich, LLC
   
Orleans at Elk Township, LLC
 
Orleans at Evesham, LLC
 
Orleans at Hamilton, LLC
 
Orleans at Harrison, LLC
 
Orleans at Hidden Creek, LLC
 
Orleans at Jennings Mill, LLC
 
Orleans at Lambertville, LLC
 
Orleans at Lyons Gate, LLC
 
Orleans at Mansfield, LLC
 
Orleans at Maple Glen, LLC
 
Orleans at Meadow Glen, LLC
 
Orleans at Millstone, LLC
 
Orleans at Millstone River Preserve, LLC
 
Orleans at Moorestown, LLC
 
Orleans at Tabernacle, LLC
 
Orleans at Upper Freehold, LLC
 
Orleans at Wallkill, LLC
 
Orleans at Westampton Woods, LLC
 
Orleans at Woolwich, LLC
 
Orleans Arizona Realty, LLC
 
Orleans DK, LLC
 
Parker Lancaster, Tidewater, L.L.C.

 

--------------------------------------------------------------------------------


 

 
RHGP, LLC
 
Wheatley Meadows Associates, LLC
   
Limited Partnership
 
Borrowers:
Brookshire Estates, L.P. (f/k/a Orleans at Brookshire Estates, L.P.)
 
Orleans at Falls, LP
 
Orleans at Limerick, LP
 
Orleans at Lower Salford, LP
 
Orleans at Thornbury, L.P.
 
Orleans at Upper Saucon, L.P.
 
Orleans at Upper Uwchlan, LP
 
Orleans at West Bradford, LP
 
Orleans at West Vincent, LP
 
Orleans at Windsor Square, LP
 
Orleans at Wrightstown, LP
 
Stock Grange, LP
 
Orleans RHIL, LP
 
Realen Homes, L.P.
   
Parent:
Orleans Homebuilders, Inc., a Delaware corporation




--------------------------------------------------------------------------------


 